Norton, C. J.
This is a proceeding' in equity to enjoin defendant, as collector of the city of St. Lonis, from instituting suits to enforce the payment of certain tax hills, for the years 1881, 1882, and 1883, assessed upon lot 11, and east half of lot 12, of block 12, in Stoddard’s addition, and also known as block 1028, of the city of St. Louis.
It is alleged in the petition that plaintiff organized .-as a corporation in the year 1875, under article 8, chapter 37, Wagner’s Statutes, that being the law then in force relating to benevolent or charitable corporations; that the object of the corporation was to raise a fund and purchase a lot, and erect thereon a suitable parsonage, for the use and occupancy of such bishops of the Methodist Episcopal church as might, from time to time, be designated to reside in the city]of St. Louis;.that the sole object and aim of said church is to promulgate and advance the Christian religion, in this and foreign lands, and said parsonage was intended to be used as a residence of the bishops of said church, who are ministers of the gospel and general superintendents over the various churches in this and other countries connected with said church, and that the entire life and labor of such bishops are given exclusively in building up the societies of said church, preaching the gospel, and administering the sacraments.
It is further alleged that, after its organization, the corporation, by voluntary subscriptions, purchased the real estate above mentioned, and that the deed thereto vests the title in plaintiff, and contains the following declared trust: “In trust, that said premises shall be kept and maintained as a place of residence, for the use and occupancy of the bishops of the Methodist Episcopal church of the United States of America, who may from time to time be located in the city of St. Louis, subject to the uses and discipline of said church, and from time *675to time authorized and declared by the general conference of said church;” that, soon after said purchase, plaintiff, by charitable' contributions, erected thereon a residence, which, ever since, has been occupied as the residence of Bishop Bowman, a bishop of said church, designated by the general conference of said church to reside in said city; that neither plaintiff, nor any one else, receives rent or other compensation for such occupancy. It is then averred that by reason of said facts, said property is exempt from taxation, but that, notwithstanding, the board of assessors of the city of St. Louis did assess said property, in the name of the “Methodist Episcopal Church,” which is not the true owner, for the years 1881, 1882, and 1883; that said tax bills are a cloud on plaintiff’s title; that defendant, as collector, is threatening to enforce said tax bills as a lien upon said property, by suit, from the doing of which the court is asked to perpetually restrain him.
The answer of defendant is a general denial, and on trial, the court rendered judgment for plaintiff, in conformity with the prayer of the petition, from which the defendant has appealed.
By section six, article ten, of the constitution, the legislature was authorized to pass section 6659, Revised Statutes, exempting from taxation, for state, county, and local purposes, all property used for purely charitable purposes, and as the allegations of the petition, as above set forth, are sustained by the evidence introduced on the trial, the controlling question raised by the record is, whether the property in question is used for such a purpose. While the courts have been at a loss to give a general definition of a charitable use, embracing all gifts, grants, and devises, for charitable uses, the following authorities establish the proposition that the purpose to which the property in question is devoted is a charitable use, and is, therefore, under our statutes, exempt from the taxation sought to be enforced against it.
*676In sections 119 and 122, Bispham’s Equity, in speaking of what are charities, it is said: “ Gifts for repairing a church., for building an organ gallery, for repairing a parsonage, for the worship of God, for the advancement of Christianity among the infidels, for the dissemination of the gospel, for the benefit of ministers of the gospel, are good charities.”
In section 1164, Story’s Equity, it is said, money given to maintain a preaching minister is a charity, within the equity of the statute of Elizabeth concerning charities. So, in section 701, Perry on Trusts, it is said, gifts for the benefit of ministers of the gospel are charities.
Gifts for repairing parspnage houses, for maintaining preaching ministers of the gospel, have been held to be charities in the following cases: Sohier v. St. Paul’s Church, 12 Met. [Mass.] 250; Attorney General v. Bishop of Chester, 1 Brown, 444; Trustees of Cory Universalist Society v. Beatty, 28 N. J. Eq. 570; Price v. Maxwell, 28 Pa. St. 23.
In the case of Schmidt v. Hess, 60 Mo. 591, decided previous to the adoption of our constitution, it is held that a voluntary grant to a church, of land, as a place’ for interment of the dead, was a charity, and was enforced as such.
If a gift for repairing a parsonage, as is held by the-authorities herein cited, is a charity, it follows that a gift for erecting and maintaining one for the benefit of an indefinite number of preachers of the gospel, as in this case, viz: “such bishop or bishops as may be designated to reside in St. Louis, from time to time, shall be permitted to occupy the same free of rent,” is no less a charity.
For the reasons given, the judgment of the circuit court is hereby affirmed.
All concur.